 



Exhibit 10.2
THIRD AMENDED SECURITY AGREEMENT
     THIS THIRD AMENDED SECURITY AGREEMENT (this “Agreement”) is made as of
June 7, 2006, by and among Sutura, Inc., a Delaware corporation (“Sutura”),
Pandora Select Partners, L.P., a British Virgin Islands limited partnership
(“Pandora”), Whitebox Hedged High Yield Partners, L.P., a British Virgin Islands
limited partnership (“WHHY”), Whitebox Convertible Arbitrage Partners, L.P., a
British Virgin Islands limited partnership (“WCAP”), Whitebox Intermarket
Partners, L.P., a British Virgin Islands limited partnership (“WIP”), and Gary
S. Kohler (“Kohler”) and Scot W. Malloy (“Malloy”), each residents of the State
of Minnesota. Pandora, WHHY, WCAP, WIP, Kohler and Malloy are referred to herein
individually as a “Secured Party” and together as the “Secured Parties.”
RECITALS
     A. Sutura, Pandora, WHHY, WCAP, WIP, Kohler and Malloy entered into a
Purchase Agreement dated September 17, 2004 (the “Original Purchase Agreement”),
pursuant to which Pandora, WHHY, WCAP, WIP, Kohler and Malloy each purchased a
convertible promissory note (each, an “Original Note” and together, the
“Original Notes”) and a warrant to purchase shares of Sutura’s common stock
(“Sutura Stock”) from Sutura in consideration of a collective $6,550,000 loan
(the “Original Loan”).
     B. As a condition to making the Original Loan, Sutura pledged to the
Secured Parties all of Sutura’s assets pursuant to the terms of a Security
Agreement dated September 17, 2004 (the “Original Security Agreement”).
     C. Sutura, Pandora, WHHY and WIP entered into a second Purchase Agreement
dated March 24, 2005 (the “Second Purchase Agreement”), pursuant to which
Pandora, WHHY and WIP each purchased an additional convertible promissory note
(each, a “March 2005 Note” and together, the “March 2005 Notes”) and an
additional warrant to purchase Sutura Stock in consideration a collective
$3,000,000 new loan (the “March 2005 Loan”).
     D. Sutura and the Secured Parties entered into an Amended Security
Agreement dated March 24, 2005 (the “March 2005 Security Agreement") to
supersede and replace the Original Security Agreement.
     E. Sutura, Pandora, WHHY, WCAP and WIP entered into a third Purchase
Agreement dated September 7, 2005 (the “Third Purchase Agreement”), pursuant to
which Pandora, WHHY, WCAP and WIP each purchased an additional convertible
promissory note (each, a “September 2005 Note” and together, the “September 2005
Notes”) and an additional warrant to purchase the Sutura’s Common Stock in
consideration of a collective $7,000,000 new loan (the “September 2005 Loan”).
     F. Sutura and the Secured Parties entered into a Second Amended Security
Agreement dated September 7, 2005 (the “September 2005 Security Agreement”) to
supersede and replace the March 2005 Security Agreement

 



--------------------------------------------------------------------------------



 



     G. Pandora, WHHY, WCAP and WIP are each purchasing an additional
convertible promissory note (each, a “New Note” and together, the “New Notes”)
on the date hereof in consideration of collective $500,000 new loan (the
“June 2006 Loan”) to Sutura.
     H. The Secured Parties desire to enter into this Agreement to supercede and
replace the September 2005 Security Agreement.
     NOW, THEREFORE, in consideration of the agreements herein and in reliance
upon the representations and warranties set forth herein and therein, the
parties agree as follows:
ARTICLE 1.
DEFINED TERMS
     1.1 DEFINITIONS. Unless otherwise defined herein or unless the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Uniform Commercial Code in effect in
the State of Delaware (the “UCC”). In addition, the following terms when used in
this Agreement, including its preamble and recitals, shall have the following
meanings:
     “Loan Documents” means this Agreement, the Third Purchase Agreement, the
Third Amended Patent and Trademark Security Agreement of this date among Sutura
and the Secured Parties (the “Patent and Trademark Security Agreement”) and the
Notes.
     “Notes” means the Original Notes, the March 2005 Notes, September 2005
Notes and the New Notes.
     “Obligations” means the payment and other performance obligations under the
Loan Documents, whether now existing or hereafter created.
ARTICLE 2.
SECURITY INTEREST
     2.1 GRANT OF SECURITY INTEREST.
          (a) To secure the timely payment and performance in full of the
Obligations, Sutura does hereby assign, grant and pledge to each Secured
   Party, all of the estate, right, title and interest of Sutura in and to the
Collateral as more fully described on Exhibit A hereto, whether now
   owned or later acquired or created, and including all proceeds of the
Collateral, whether cash or non-cash (the “Collateral”).
          (b) To further secure the Collateral, Sutura agrees to execute and
deliver to Secured Parties the Patent and Trademark Security
    Agreement in the form attached as Exhibit B.
     2.2 FINANCING STATEMENTS.
          (a) Sutura hereby authorizes each Secured Party to file all financing
statements, continuation statements, assignments, certificates, and
   other documents and

-2-



--------------------------------------------------------------------------------



 



instruments with respect to the Collateral pursuant to the UCC and otherwise as
may be necessary or reasonably requested by such Secured Party to perfect or
from time to time to publish notice of, or continue or renew the security
interests granted hereby (including, such financing statements, continuation
statements, certificates, and other documents as may be necessary or reasonably
requested to perfect a security interest in any additional property rights
hereafter acquired by Sutura or in any replacements, products or proceeds
thereof), in each case in form and substance satisfactory to such Secured Party.
          (b) Each Secured Party will pay its respective cost of filing the same
in all public offices where filing is necessary or reasonably requested by such
Secured Party and will pay any and all recording, transfer or filing taxes that
may due in connection with any such filing. Sutura grants each Secured Party the
right, at any time and at such Secured Party’s option, to file any or all such
financing statements, continuation statements, and other documents pursuant to
the UCC and otherwise as Secured Party reasonably may deem necessary or
desirable.
          (c) Sutura hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdictions and with any filing offices as each Secured Party
may reasonably determine is necessary or advisable to perfect its respective
security interest granted to such Secured Party. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as Secured Party may reasonably determine is necessary, advisable
or prudent to ensure the perfection of its security interest in the Collateral
granted to such Secured Party herein.
     2.3 DEBTOR REMAINS LIABLE.
          (a) Anything herein contained to the contrary notwithstanding, Sutura
shall remain liable under any contracts, agreements and other documents included
in the Collateral, to perform all of the obligations undertaken by it
thereunder, all in accordance with and pursuant to the terms and provisions
thereof, and Secured Parties shall have no obligations or liabilities (jointly
or severally) under any such contracts, agreements and other documents by reason
of or arising out of this Agreement, nor shall Secured Parties be required or
obligated in any manner to perform or fulfill any obligations of Sutura
thereunder or to make any payment, or to make any inquiry as to the nature or
sufficiency of any payment received by such Secured Party or present or file any
claim, or take any action to collect or enforce the payment of any amounts which
may have been assigned to such Secured Party or to which such Secured Party may
be entitled at any time or times.
          (b) If any default by Sutura under any of the contracts, agreements or
other documents included in the Collateral shall occur, each Secured Party
shall, at its option, be permitted (but shall not be obligated) to remedy any
such default by giving written notice of such intent to Sutura and to the
parties to such contract, agreement or other document. Any cure by Secured Party
of Sutura’s default under any such contract, agreement or other document shall
not be construed as an assumption by such Secured Party of any obligations,
covenants or agreements of Sutura contained in such contract, agreement or other
document,

-3-



--------------------------------------------------------------------------------



 



and Secured Party shall not incur any liability to Sutura or any other person as
a result of any actions undertaken by such Secured Party in curing or attempting
to cure any such default. This Agreement shall not be deemed to release or to
affect in any way the obligations of Sutura under any of such contracts,
agreements or other documents.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF DEBTOR
     Sutura makes the following representations and warranties to and in favor
of each Secured Party as of the date hereof. All of these representations and
warranties shall survive the execution and delivery of this Agreement:
3.1 ORGANIZATION. Sutura:
          (a) is a corporation duly incorporated and validly existing and in
good standing under the laws of the State of Delaware;
          (b) is duly qualified, authorized to do business as a foreign
corporation in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary; and
          (c) has the corporate power (A) to enter into the Loan Documents and
to perform its obligations thereunder and to consummate the transactions
contemplated thereby, (B) to carry on its business as now being conducted and as
proposed to be conducted by it, (C) to execute, deliver and perform this
Agreement, (D) to take all action as may be necessary to consummate the
transactions contemplated hereunder, and (E) to grant the liens and security
interests provided for in this Agreement.
     3.2 OFFICES, LOCATION OF COLLATERAL. The chief executive office or chief
place of business of Sutura is located at 17080 Newhope Street, Fountain Valley,
CA, 92708.
     3.3 TITLE AND LIENS. Sutura has good, valid, and marketable title to the
Collateral, free from all liens and encumbrances of any kind. As a result of
this Agreement, Secured Parties will, together, have a first priority security
interest in the Collateral, subordinate to no other secured rights.
     3.4 AUTHORIZATION; NO CONFLICT. Sutura has duly authorized, executed and
delivered this Agreement, and Sutura’s execution and delivery hereof and its
consummation of the transactions contemplated hereby and the compliance with the
terms thereof:
          (a) does not or will not contravene any legal requirements applicable
to or binding on Sutura which could reasonably be expected to have
   a material adverse effect upon the Collateral or Secured Party’s respective
rights therein;
          (b) does not or will not contravene or result in any breach of or
constitute any default, or result in or require the creation of any lien upon
   any of Sutura’s property, under

-4-



--------------------------------------------------------------------------------



 



   any agreement or instrument to which Sutura is a party or by which it or any
of its properties may be bound or affected; and
          (c) does not or will not require the consent or approval of any third
party which has not already been obtained.
     3.5 ENFORCEABILITY. This agreement is a legal, valid and binding obligation
of Sutura, enforceable against Sutura in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights or by the effect of general equitable
principles.
ARTICLE 4.
COVENANTS OF DEBTOR
     Sutura covenants to and in favor of each Secured Party as follows:
     4.1 COMPLIANCE WITH OBLIGATIONS. Sutura shall perform and comply in all
material respects with all obligations and conditions on its part to be
performed with respect to the Collateral.
     4.2 INFORMATION CONCERNING COLLATERAL. Sutura shall, promptly upon request,
provide to Secured Party all information and evidence that it reasonably
requests concerning the Collateral to enable such Secured Party to enforce the
provisions of this Agreement.
     4.3 DEFENSE OF COLLATERAL. Sutura shall defend its title to the Collateral
and the respective interest of each Secured Party in the Collateral pledged
hereunder against the claims and demands of all third parties whomsoever.
     4.4 MAINTENANCE OF COLLATERAL. Sutura shall not (i) fail to deliver to
Secured Party a copy of each demand or notice received or given by it relating
to any Constituent Document of Sutura or to any other Collateral which could
reasonably be expected to have a material adverse effect upon the Collateral or
Secured Party’s respective rights therein, or (ii) sell, contract to sell,
assign, transfer or dispose of any of the Collateral, except in the ordinary
course of business, or with the consent of each Secured Party, which consent
will not be unreasonably withheld.
     4.5 PRESERVATION OF VALUE; LIMITATION OF LIENS. Sutura shall not take any
action in connection with the Collateral which would impair in any material
respect the respective interests or rights of each Secured Party therein or with
respect thereto, except as expressly permitted hereby; provided, however, that
nothing in this Agreement shall prevent Sutura, prior to the exercise by Secured
Party of any of its respective rights pursuant to the terms hereof, from
undertaking Sutura’s operations in the ordinary course of business. Sutura shall
not directly or indirectly create, incur, assume or suffer to exist any liens on
or with respect to all or any part of the Collateral (other than the lien
created by this Agreement). Sutura shall at its own cost and expense promptly
take such action as may be necessary to discharge any such liens.

-5-



--------------------------------------------------------------------------------



 



     4.6 NO OTHER FILINGS. Sutura shall not file or authorize to be filed in any
jurisdiction any financing statements under the UCC or any like statement
relating to the Collateral.
     4.7 MAINTENANCE OF RECORDS. Sutura shall, at all times, keep accurate and
complete records of the Collateral. Sutura shall permit representatives of each
Secured Party, upon reasonable prior notice, at any time during normal business
hours of Sutura to inspect and make abstracts from Sutura’s books and records
pertaining to the Collateral. Upon the occurrence and during the continuation of
any Event of Default, at Secured Party’s request, Sutura shall promptly deliver
copies of any and all such records to such Secured Party.
     4.8 PAYMENT OF TAXES. Sutura shall pay or cause to be paid, before any
fine, penalty, interest or cost attaches thereto, all taxes, assessments and
other governmental or non-governmental charges or levies (other than those taxes
that it is contesting in good faith and by appropriate proceedings, and in
respect of which it has established adequate reserves for such taxes) now or
hereafter assessed or levied against the Collateral pledged by them hereunder
and shall retain copies of, and, upon request, permit each Secured Party to
examine receipts showing payment of any of the foregoing.
     4.9 NAME; JURISDICTION OF ORGANIZATION. Sutura shall give Secured Parties
at least 30 days prior written notice before Sutura changes its name,
jurisdiction of organization or entity type and shall at the expense of Sutura
execute and deliver such instruments and documents as may be required by Secured
Parties or applicable legal requirements to maintain their perfected security
interests in the Collateral.
     4.10 PROCEEDS OF COLLATERAL. Sutura shall, at all times, keep pledged to
each Secured Party pursuant hereto all Collateral and all dividends,
distributions, interest, principal and other proceeds received by Sutura with
respect thereto, and all other Collateral and other securities, instruments,
proceeds and rights from time to time received by or distributable to Sutura in
respect of any Collateral, and shall not permit any issuer of such Collateral to
issue any shares of stock or other equity interests which shall not have been
immediately duly pledged to each Secured Party hereunder.
ARTICLE 5.
RIGHTS AND REMEDIES
     5.1 EVENT OF DEFAULT DEFINED. Any failure to materially comply with any
covenant, agreement, term or provision contained in this Agreement, the Patent
and Trademark Security Agreement or the Third Purchase Agreement (provided such
failure continues through five days after the Secured party gives to Sutura
written notice thereof) or any event of default under any of the Notes
(including events of non-compliance with this Agreement, as described in the
Notes) shall constitute an “Event of Default” hereunder. Without limiting the
foregoing, it is intended that any event of default under the New Notes will
constitute an event of default under each of the Original Notes and the
March 2005 Notes.
     5.2 REMEDIES UPON EVENT OF DEFAULT.

-6-



--------------------------------------------------------------------------------



 



          (a) During any period during which an Event of Default shall have
occurred and be continuing, each Secured Party may (but shall be
    under no obligation to), directly or by using agent or broker:
               (i) proceed to protect and enforce the respective rights vested
in it by this Agreement and under the UCC;
               (ii) cause all moneys and other property pledged as security to
Secured Party to be paid and/or delivered directly to such Secured Party, and
demand, sue for, collect and receive any such moneys and property;
               (iii) cause any action at law or suit in equity or other
proceeding to be instituted and prosecuted to collect or enforce any Obligations
of Sutura or rights included in the Collateral, or for specific enforcement of
any covenant or agreement contained herein, or in aid of the exercise of any
power therein or herein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding, or to enforce any other legal
or equitable right vested in it by this Agreement or by law;
               (iv) foreclose or enforce any other agreement or other instrument
by or under or pursuant to which the Obligations of Sutura are issued or
secured;
               (v) subject to Section 5.2(b), sell, lease or otherwise dispose
of any or all of the Collateral, in one or more transactions, at such prices as
such Secured Party may deem best, and for cash or on credit or for future
delivery, without assumption of any credit risk, at any broker’s board or at
public or private sale, without demand of performance or notice of intention to
sell, lease or otherwise dispose of, or of time or place of disposition (except
such notice as is required by applicable statute and cannot be waived), it being
agreed that Secured Party may be a purchaser or lessee on its own behalf at any
such sale and that Secured Party or anyone else who may be the purchaser, lessee
or recipient for value of any or all of the Collateral so disposed of shall,
upon such disposition, acquire all of Sutura’s rights therein. Secured Party may
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the same, and such sale
may, without further notice or publication, be made at any time or place to
which the same may be so adjourned. If Secured Party sells any of the Collateral
upon credit, after reasonable inquiry as to the credit worthiness of the
purchaser, Sutura will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Sutura shall be credited with the proceeds
of the sale;
               (vi) incur expenses, including reasonable attorneys’ fees,
consultants’ fees, and other costs appropriate to the exercise of any of its
rights or powers under this Agreement;
               (vii) perform any obligation of Sutura hereunder and make
payments, purchase, contest or compromise any encumbrance, charge, or lien, and
pay taxes and expenses;

-7-



--------------------------------------------------------------------------------



 



               (viii) make any reasonable compromise or settlement deemed
desirable with respect to any or all of the Collateral and extend the time of
payment, arrange for payment installments, or otherwise modify the terms of, any
or all of the Collateral;
               (ix) secure the appointment of a receiver of any or all of the
Collateral;
               (x) exercise any other or additional rights or remedies granted
to such Secured Party under any other provision of this Agreement or exercisable
by a secured party under the UCC, whether or not the UCC applies to the affected
Collateral, or under any other applicable law and take any other action which
Secured Party deems necessary or desirable to protect or realize upon its
respective security interest in the Collateral or any part thereof; and/or
               (xi) appoint a third party (who may be an employee, officer or
other representative of Secured Party) to do any of the foregoing, or take any
other action permitted hereunder, on behalf of such Secured Party.
          (b) If, pursuant to any law, prior notice of any action described in
Section 5.2(a) is required to be given to Sutura, Sutura hereby
    acknowledges that the minimum time required by such law, or if no minimum is
specified, ten days, shall be deemed a reasonable
    notice period.
          (c) Any action or proceeding to enforce this Agreement may be taken by
Secured Party either in Sutura’s name or in Secured Party’s
   name, as each such Secured Party may deem necessary.
          (d) All rights of marshalling of assets of Sutura, including any such
right with respect to the Collateral, are hereby waived by Sutura.
       (e) Secured Party shall incur no liability as a result of the sale of any
or all of the Collateral at any private sale pursuant to Section 5.2(a)
conducted in a commercially reasonable manner. Sutura hereby waives any claims
against Secured Party arising by reason of the fact that the price at which any
or all of the Collateral may have been sold at such a private sale was less than
the price that might have obtained at a public sale or was less than the
aggregate amount of the Obligations, even if Secured Party accepts the first
offer received and does not offer the Collateral to more than one offeree.
     5.3 ATTORNEYS-IN-FACT. Upon the occurrence and during the continuation of
an Event of Default, Sutura hereby irrevocably constitutes and appoints each
Secured Party as its true and lawful attorneys-in-fact to enforce all rights of
Sutura with respect to the Collateral, including the right to give appropriate
receipts, releases and satisfactions for and on behalf of and in the name of
Sutura or, at the option of such Secured Party, in the name of such Secured
Party, with the same force and effect as Sutura could do if this Agreement had
not been made. If Secured Party shall so elect after the occurrence and during
the continuation of an Event of Default hereunder, Secured Party shall have the
right at all times to settle, compromise, adjust, or liquidate all claims or
disputes directly with Sutura or any obligor of Sutura upon such terms and
conditions as each Secured Party may determine in its sole discretion, and to
charge all costs and expenses thereof (including reasonable attorneys’ fees and
charges) to Sutura’s account and to

-8-



--------------------------------------------------------------------------------



 



add them to the Obligations whereupon such costs and expenses shall be and
become part of the Obligations. This power of attorney is a power coupled with
an interest and shall be irrevocable.
     5.4 EXPENSES; INTEREST. All costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by each Secured Party in connection with
exercising any actions taken under Article 5, together with interest thereon (to
the extent permitted by law) computed at a rate of 10% per annum (or if less,
the maximum rate permitted by law) from the date on which such costs or expenses
are invoiced to and become payable by Sutura, to the date of payment thereof,
shall constitute part of the Obligations secured by this Agreement and shall be
paid by Sutura to each such Secured Party within 10 days after written demand.
     5.5 NO IMPAIRMENT OF REMEDIES. If, under applicable law, Secured Party
proceeds by either judicial foreclosure or by non-judicial sale or enforcement,
such Secured Party may, at its sole option, determine which of its remedies or
rights to pursue without affecting any of its rights and remedies under this
Agreement. If, by exercising any right and remedy, Secured Party forfeits any of
its other rights or remedies, including any right to enter a deficiency judgment
against Sutura or any third party (whether because of any applicable law
pertaining to “election of remedies” or the like), Sutura nevertheless hereby
consents to such action by Secured Party. To the extent permitted by applicable
law, Sutura also waives any claim based upon such action, even if such action by
Secured Party results in a full or partial loss of any rights of subrogation,
indemnification or reimbursement which Sutura might otherwise have had but for
such action by Secured Party or the terms herein. Any election of remedies which
results in the denial or impairment of the right of Secured Party to seek a
deficiency judgment against any third party shall not, to the extent permitted
by applicable law, impair Sutura’s obligations hereunder. If Secured Party bids
at any foreclosure or trustee’s sale or at any private sale permitted by law or
this Agreement, Secured Party may bid all or less than the amount of the
Obligations. To the extent permitted by applicable law, the amount of the
successful bid at any such sale, whether Secured Party or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations.
ARTICLE 6.
CERTAIN WAIVERS
     6.1 MODIFICATION OF OBLIGATIONS. Sutura’s liability hereunder shall not be
reduced, limited, impaired, discharged or terminated if Secured Parties at any
time with Sutura’s consent (or, to the extent permissible by the terms of the
Loan Documents and law, without notice to or demand of Sutura):
          (a) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms, or otherwise modifies any of
the Obligations (including any payment terms);
          (b) extend or waive the time for Sutura’s performance of, or
compliance with, any term, covenant or agreement on their part to be performed
or observed under the

-9-



--------------------------------------------------------------------------------



 



Loan Documents, or waive such performance or compliance or consent to a failure
of, or departure from, such performance or compliance;
          (c) settle, compromise, release or discharge, or accept or refuse any
offer of performance with respect to, or substitutions for, any of the
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations;
          (d) request and accept other guaranties of any of the Obligations and
take and hold security for the payment hereof or any of the Obligations;
          (e) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of any of the Obligations, any other guaranties of any of
the Obligations, or any other obligation of any third party with respect to any
of the Obligations;
          (f) to the extent permitted by law, enforce and apply any security, if
any, now or hereafter held by or for the benefit of each Secured Party in
respect hereof or any of the Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that each Secured Party may have
against any such security, in each case as each Secured Party in its discretion
may determine, including foreclosure on any collateral pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable; or
          (g) exercise any other rights available to them under any of the Loan
Documents, at law or in equity.
     6.2 SECURITY INTERESTS ABSOLUTE. All rights of Secured Parties and the
security interests hereunder, and all obligations of Sutura hereunder, shall be
absolute and unconditional irrespective of:
          (a) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under any Loan
Document, at law, in equity or otherwise) with respect to any of the Obligations
or any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of any of the Obligations;
          (b) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, in any other Loan Document or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for any of the Obligations, in each case, whether or not in accordance
with the terms hereof or any other Loan Document or any agreement relating to
such other guaranty or security;
          (c) the application of payments received from any source (other than
payments received from the proceeds of any security for any of the Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Obligations) to the

-10-



--------------------------------------------------------------------------------



 



payment of indebtedness of Sutura to Secured Party other than the Obligations,
even though Secured Party might have elected to apply such payment to any part
or all of the Obligations;
          (d) Secured Party’s consent to the change, reorganization or
termination of the corporate structure or existence of Sutura and to any
corresponding restructuring of any of the Obligations;
          (e) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of
Sutura as an obligor in respect of any of the Obligations;
          (f) any Obligations or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; and
          (g) any defenses, set-offs or counterclaims which Sutura may allege or
assert against Secured Party in respect of the Obligations.
     6.3 CERTAIN WAIVERS. Except as provided in Section 7.16, Sutura hereby
waives any and all defenses afforded to a surety, including promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations and this Agreement and any requirement that Secured Parties protect,
secure, perfect or insure any security interest or lien, or any property subject
thereto, or exhaust any right or take any action against Sutura or any other
third party or entity or any collateral securing any of the Obligations, as the
case may be.
     6.4 POSTPONEMENT OF SUBROGATION. Sutura agrees that it will not exercise
any rights which it may acquire by way of rights of subrogation under this
Agreement, by any payment made hereunder or otherwise, while this Agreement is
in effect, unless such action is required to stay or prevent the running of any
applicable statute of limitations. Any amount paid to Sutura on account of any
such subrogation rights prior to such time shall be held in trust for Secured
Parties and shall immediately be paid to Secured Parties and credited and
applied against the Obligations. Any time after this Agreement has terminated
and if Sutura has made payment to Secured Parties of all of the Obligations, or
if an action is required to stay or prevent the running of any applicable
statute of limitations, then, at Sutura’s request, Secured Parties will execute
and deliver to Sutura appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
Sutura of an interest in the Obligations resulting from such payment by Sutura.
ARTICLE 7.
MISCELLANEOUS
     7.1 NOTICES. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

         
 
  (a)        if to Sutura, at:
 
       
 
      Sutura, Inc.
 
      17080 Newhope Street
 
      Fountain Valley, CA 92708

-11-



--------------------------------------------------------------------------------



 



         
 
      Attention: Anthony A. Nobles, President and
 
                       Chief Executive Officer
 
      Facsimile: (714) 427-6354
 
       
 
      with a copy to:
 
       
 
      Babcock & Associates
 
      600 Anton Boulevard, 11th Floor
 
      Costa Mesa, CA 92626
 
      Attention: Richard J. Babcock, Esq.
 
       
 
  (b)       if to Secured Parties, in care of:
 
       
 
      Whitebox Advisors, LLC
 
      3033 Excelsior Boulevard, Suite 300
 
      Minneapolis, MN 55416
 
      Attention: Jonathan Wood, Chief Financial Officer
 
      Facsimile: (612) 253-6151
 
       
 
      with a copy to:
 
       
 
      Messerli & Kramer P.A.
 
      150 South Fifth Street, Suite 1800
 
      Minneapolis, MN 55402
 
      Attention: Jeffrey C. Robbins, Esq.
 
      Facsimile: (612) 672-3777

     All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (a) on
the date received in person, (b) on the date received by overnight delivery
service (including Federal Express, UPS, ETA, Emery, DHL, AirBorne and other
similar overnight delivery services), (c) on the fourth business day following
the date mailed by first class United States mail, postage prepaid, registered
or certified with return receipt requested, (d) on the next business day after
being transmitted by telecopy or by other electronic means (including electronic
mail). Any party shall have the right to change its address for notice hereunder
to any other location within the continental United States by giving of notice
to the other parties in the manner set forth hereinabove.
     7.2 DELAY AND WAIVER; REMEDIES CUMULATIVE. No failure or delay by Secured
Party in exercising any of its rights or powers hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights or
powers, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. Any waiver, permit, consent or approval of any kind or
character on the part of Secured Party of any breach or default under the
Agreement or any waiver on the part of Secured Party of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent in such writing specifically set forth. No right, power or remedy
herein conferred upon or reserved to Secured Party hereunder is intended to be
exclusive of any other right, power or remedy, and every such right, power and
remedy

-12-



--------------------------------------------------------------------------------



 



shall, to the extent permitted by law, be cumulative and in addition to every
other right, power and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. Resort to any or all
security now or hereafter held by each Secured Party may be taken concurrently
or successively and in one or several consolidated or independent judicial
actions or lawfully taken nonjudicial proceedings, or both.
     7.3 ENTIRE AGREEMENT; SUPERSEDES ORIGINAL SECURITY AGREEMENT. This
Agreement and any agreement, document or instrument referred to herein integrate
all the terms and conditions mentioned herein or incidental hereto and supersede
all oral negotiations and prior writings in respect of the subject matter
hereof. This Agreement supersedes and replaces the Original Security Agreement.
By their signatures on this Agreement, the Original Secured Parties consent to
the sharing, on the same first secured priority basis, of their security
interest in the Collateral under this Agreement and the Amended Patent and
Trademark Security Agreement with the New Secured Parties, both as to the New
Notes and as to any Option Notes that Sutura may sell and issue in the future to
the New Secured Parties.
     7.4 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, exclusive of its conflict of
laws rules.
     7.5 SEVERABILITY. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     7.6 HEADINGS. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
     7.7 WAIVER OF JURY TRIAL. SUTURA HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF SECURED PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH SECURED PARTY TO MAKE THE LOAN.
     7.8 CONSENT TO JURISDICTION. Each party hereto agrees that any legal action
or proceeding with respect to or arising out of this Agreement may be brought in
or removed to the federal or state courts located in Hennepin County, Minnesota,
as Secured Party may elect. By execution and delivery of this Agreement, each
party hereto accepts, for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Each of the
parties hereto irrevocably consents to the service of process out of any of the
aforementioned courts in any manner permitted by law. Nothing herein shall
affect the right of each Secured Party to bring legal action or proceedings in
any other competent jurisdiction. Each party hereto hereby waives any right to
stay or dismiss any action or proceeding under or in

-13-



--------------------------------------------------------------------------------



 



connection with this Agreement brought before the foregoing courts on the basis
of forum non-conveniens.
     7.9 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     7.10 COUNTERPARTS. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below, shall
constitute a single binding agreement. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart thereof.
     7.11 BENEFIT OF AGREEMENT. Nothing in this Agreement, express or implied,
shall give or be construed to give, any person other than the parties hereto and
their respective permitted successors, transferees and assigns any legal or
equitable right, remedy or claim under this Agreement, or under any covenants
and provisions of this Agreement, each such covenant and provision being for the
sole benefit of the parties hereto and their respective permitted successors,
transferees and assigns.
     7.12 AMENDMENTS AND WAIVERS. No amendment, modification, termination or
waiver of any provision of this Agreement or consent to any departure therefrom
shall be effective unless the same shall be in writing and signed by each of the
parties hereto. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.
     7.13 SURVIVAL OF AGREEMENTS. The provisions regarding the payment of
expenses and indemnification obligations shall survive and remain in full force
and effect regardless of the termination of this Agreement pursuant to
Section 7.14.
     7.14 RELEASE AND SATISFACTION. Upon the indefeasible payment (whether in
cash and/or other consideration which is satisfactory to each Secured Party in
its sole discretion) and performance in full of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and Secured
Parties will return the Collateral, including all documentation evidencing or
affecting the Collateral, and (ii) upon written request of Sutura, Secured
Parties shall execute and deliver to Sutura, at Sutura’s expense and without
representation or warranty by or recourse to Secured Parties, releases and
satisfactions of all financing statements, mortgages, notices of assignment and
other registrations of security.
     7.15 REINSTATEMENT. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time any payment
pursuant to this Agreement is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, reorganization, liquidation of Sutura
or upon the dissolution of, or appointment of any intervenor or conservator of,
or trustee or similar official for, Sutura or any substantial part of Sutura’s
assets, or otherwise, all as though such payments had not been made.
     7.16 LIMITATION ON DUTY OF SECURED PARTY WITH RESPECT TO THE COLLATERAL.
The powers conferred on each Secured Party hereunder are solely to protect its
respective interests in the Collateral and shall not impose any duty on such
Secured Party or any of its designated agents to exercise any such powers.
Except for the safe custody of

-14-



--------------------------------------------------------------------------------



 



any Collateral in their possession and the accounting for monies actually
received by them hereunder, Secured Parties shall have no duty with respect to
any Collateral and no implied duties or obligations shall be read into this
Agreement against Secured Parties. Each Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment that is substantially
equivalent to that which such Secured Party accords its own respective property,
it being expressly agreed, to the maximum extent permitted by applicable law,
that each Secured Party shall have no responsibility for (a) taking any
necessary steps to preserve rights against any parties with respect to any
Collateral or (b) taking any action to protect against any diminution in value
of the Collateral, but, in each case, each Secured Party may do so and all
expenses reasonably incurred in connection therewith shall be part of the
Obligations.
     7.17 COLLECTION AGENT. The following shall relate to the enforcement of
this Agreement:
     (a) The Secured Parties hereby appoint Whitebox Advisors, LLC as the
initial collection agent and attorney-in-fact for the Secured Parties under this
Agreement (in such capacity, the “Collection Agent”) to serve from the date
hereof until the termination hereof, or until the Collection Agent’s successor
is duly appointed by agreement among the Secured Parties and their successors in
interest and the Secured Parties and their successors in interest notify Sutura
in writing of the newly appointed successor Collection Agent. Each Secured Party
hereby authorizes the Collection Agent to act as exclusive agent of and for all
Secured Parties for purposes of taking any action to enforce rights and
foreclose and dispose of any Collateral under this Agreement and the Patent and
Trademark Security Agreement (together, the “Security Agreements”). Each Secured
Party agrees that it shall not take any action against Sutura to enforce rights
under the Security Agreements and foreclose and dispose of any Collateral,
except through and as directed by the Collection Agent.
     (b) Each Secured Party hereby irrevocably authorizes the Collection Agent
to take such action and to exercise such powers hereunder as provided herein or
as requested in writing by any of the Secured Parties. The Collection Agent may
rely upon advice of counsel concerning legal matters, advice of certified public
accountants with respect to accounting matters and advice of other experts as to
any other mattes which it reasonably believes to be genuine or to have been
presented by an appropriate person under the circumstances. The Collection Agent
may execute any of its duties hereunder by or through agents or employees and
shall be entitled to request and act in reliance upon the advice of counsel
concerning all matters pertaining to its duties hereunder and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance therewith. The Collection Agent may take any and all actions that the
Collection Agent deems necessary or appropriate, in its reasonable discretion,
in exercising its powers hereunder, including, but not limited to, initiating
any action in the name of the Secured Parties against Sutura, foreclosing on the
Collateral or exercising any other rights available to the Collection Agent on
behalf of the Secured Parties at law or in equity.

-15-



--------------------------------------------------------------------------------



 



     (c) Sutura may rely on all orders and directions of the Collection Agent
appointed under subsection (a) above as acting on behalf, and with the
authority, of the Secured Parties, or any of them, without liability to any
Secured Party or its successors in interest.
[Signature Page Follows]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.

                  Sutura:   Secured Parties:    
 
                Sutura, Inc.   Pandora Select Partners, L.P.,
Whitebox Hedged High Yield Partners, L.P.,
Whitebox Convertible Arbitrage Partners,
L.P., and Whitebox Intermarket Partners, L.P.    
 
               
By
      By        
 
 
 
Anthony A. Nobles, President and      
 
   
 
  Chief Executive Officer   Its        
 
               
 
               
 
                                      Gary S. Kohler    
 
                                      Scot W. Malloy    

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF SUTURA COLLATERAL
     All assets (except as excluded in the last paragraph below) of Sutura,
Inc., a Delaware corporation (the “Company”), including without limitation, the
following:
     Inventory: All inventory of the Company as that term is defined in the
Uniform Commercial Code, whether now owned or hereafter acquired or in which the
Company obtains rights, whether consisting of whole goods, spare parts or
components, supplies or materials whether acquired, held or furnished for sale,
for lease, for participation, revenue-sharing or other similar arrangements, or
under contracts or for manufacture or processing, and wherever located;
     Equipment: All equipment of the Company, whether now owned or hereafter
acquired, including all present and future machinery, vehicles, furniture,
fixtures, office and recordkeeping equipment, parts, tools, supplies and all
other goods (except inventory) used or bought for use by the Company for any
business or enterprise and including specifically (without limitation) all
accessions thereto, all substitutions and replacements thereof, and all like or
similar property now owned or hereafter acquired by the Company, and all of
which is owned by the Company, and all deposits made on any such equipment;
     Deposit Accounts and Other Cash: All deposits and deposit accounts with any
bank, savings and loan association, credit union or like organization, and all
funds and amounts therein, and whether or not held in trust, or in custody or
safekeeping, or otherwise restricted or designated for a particular purpose, and
all other cash or marketable securities on hand, whether held in-vault or
otherwise;
     Receivables: Each and every right of the Company to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, or of a loan, out of the overpayment
of taxes or other liabilities, or any other transaction or event, whether such
right to payment is created, generated or earned by the Company or by some other
person who subsequently transfers his, her or its interest to the Company,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all liens and other security interests) which the
Company may at any time have by law or agreement against any account debtor or
other person obligated to make such payment or against any property of such
account debtor or other persons including, but not limited to, all present and
future accounts, contract rights, chattel paper, bonds, notes and other debt
instruments, and rights to payment in the nature of general intangibles; and to
include, without limitation, each and every right of the Company to the payment
of money, whether such right to payment now exists or hereafter arises, out of a
sale, lease or other disposition of Inventory or Equipment, including rights to
payment on account of participation, revenue-sharing or other similar
arrangements relating to Inventory or Equipment placed in service with third
parties;

A-1



--------------------------------------------------------------------------------



 



     General Intangibles: All general intangibles of the Company whether now
owned or hereafter acquired, including (without limitation) all present and
future patents, patent applications, copyrights, trademarks, trade names, trade
secrets, customer or supplier lists and contracts, manuals, operating
instructions, permits, franchises, the right to use the Company’s name, the
Company’s internet domain names and address and the goodwill of the Company’s
business.
     Securities: All securities and other equity interests now owned or
hereafter acquired by the Company, including shares of capital stock of any
wholly owned or partially owned subsidiary of the Company.
     The Collateral shall include (i) all substitutes and replacements for and
proceeds of any and all of the foregoing property, and in the case of all
tangible Collateral, all accessions, accessories, attachments, parts, equipment
and repairs now or hereafter attached or affixed to or use in connection with
any such goods and (ii) all warehouse receipts, bills of lading and other
documents of title now or hereafter covering such goods.

A-2